Citation Nr: 1711935	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  10-41 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for mechanical low back pain with degenerative disc disease prior to August 19, 2013, and a disability rating higher than 40 percent thereafter. 

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).

3.  Entitlement to service connection for an acquired psychiatric disability, diagnosed as major depression and to include post traumatic stress disorder and bipolar disorder. 


REPRESENTATION

Appellant represented by:	Lisa L. Portnoff, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to March 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for mechanical low back pain with degenerative disc disease, effective June 10, 2009.  The Veteran appealed for a higher rating.  In August 2010 the RO increased the Veteran's disability rating to 20 percent, effective June 10, 2009.  The Veteran continued his appeal for a higher rating.  

In August 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

This case was previously before the Board in July 2014.  At that time, the Board added the TDIU issue to the appeal under Rice v. Shinseki, 22 Vet. App. 447 (2009), and then remanded both issues on appeal for further development.  

By rating action in December 2015 the Veteran's disability rating for mechanical low back pain with degenerative disc disease, was increased to 40 percent effective August 19, 2013.  That decision also continued the denial of the claim for entitlement to a TDIU.  

Regarding the issue of entitlement to service connection for a psychiatric disorder, diagnosed as major depression, to include a bipolar disorder and posttraumatic stress disorder (PTSD), the Veteran filed a timely Notice of Disagreement to a September 2012 rating decision denying entitlement to service connection.  Thereafter, in March 2015, the RO issued a Statement of the Case, and the Veteran filed a timely substantive appeal in April 2015, which included a request to appear at a Travel Board hearing.  In recent statements in May 2015, October 2015 and November 2015, the Veteran clarified that he sought to attend a Board videoconference hearing.  In February 2016 the RO certified the matter to the Board. 

As noted, on the VA Form 9 filed in April 2015, the Veteran requested to appear at a Board hearing.  In May 2016, the Veteran clarified that he would like to have a video conference hearing.  Given that the Veteran's hearing request has not been scheduled but the RO has certified this matter to the Board, the Board will remand this matter for addition action to ensure that the Veteran's due process rights are fulfilled.  

The issue of entitlement to service connection for a psychiatric disorder, diagnosed as major depression, to include a bipolar disorder and PTSD, is remanded for additional development.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In December 2015, prior to the promulgation of a decision by the Board, the Veteran withdrew from appellate review his claim for entitlement to an initial rating higher than 20 percent for mechanical low back pain with degenerative disc disease prior to August 19, 2013, and a disability rating higher than 40 percent thereafter.
	
2.  In December 2015, prior to the promulgation of a decision by the Board, the Veteran withdrew from appellate review his claim for entitlement to a TDIU.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the issue of entitlement to an initial rating higher than 20 percent for mechanical low back pain with degenerative disc disease prior to August 19, 2013, and a disability rating higher than 40 percent thereafter, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal as to the issue of entitlement to a TDIU, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  See 38 U.S.C.A. § 7105 (a) (West 2014); 38 C.F.R. § 20.200 (2016).

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2016).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  See 38 C.F.R. § 20.204 (b) (2016).

The Veteran perfected an appeal as to his initial rating assigned for service-connected mechanical low back pain with degenerative disc disease.  As noted in the Introduction above, during the pendency of the appeal, by rating action in December 2015 the Veteran's disability rating for mechanical low back pain with degenerative disc disease, was increased to 40 percent effective August 19, 2013.  The Veteran was notified that the award represented a partial grant of the benefits sought on appeal.  That decision also continued the denial of the claim for entitlement to a TDIU.  

In response, on an Expedited Processing form also dated in December 2015 the Veteran reported that, "I am satisfied with the decision regarding my appeal and wish to withdraw my appeal as to my claim for mechanical low back pain & degenerative disc disease & individual unemployability."  The Board interprets that statement as expressing satisfaction with his appeals and the increased rating assigned, effectively withdrawing his appeal as to those issues.    

Based on the totality of the evidence, including the Veteran's written express agreement with the evaluation assigned by the AOJ in December 2015 for his back disability, the Board finds that the Veteran's December 2015 statement qualifies as a valid withdrawal of the perfected issues pertaining to the evaluations assigned for mechanical low back pain with degenerative disc disease and the claim for entitlement to a TDIU on appeal.  See 38 C.F.R. §  20.204 (2016).  Accordingly, there remains no allegation of error of fact or law for appellate consideration as to those issues, and they are dismissed.


ORDER

The appeal as to entitlement to an initial rating higher than 20 percent for mechanical low back pain with degenerative disc disease prior to August 19, 2013, and a disability rating higher than 40 percent thereafter, is dismissed.
	
The appeal as to entitlement to a total disability rating for compensation based on individual unemployability is dismissed.


REMAND

On his April 2015 VA Form 9, the Veteran requested to appear at a Board hearing.  In May 2016, he clarified that he wished to appear at a video conference hearing.  

Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear.  38 U.S.C.A. § 7107 (West 2014).  As the Veteran has indicated that he would like to appear at a video conference hearing, and the record does not show that a hearing has been scheduled, a remand is required to ensure that the Veteran's due process rights are met.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for video conference hearing in accordance with established appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


